Title: From Thomas Jefferson to Robley Dunglison, 26 November 1825
From: Jefferson, Thomas
To: Dunglison, Robley


                        Dear Doctor
                        
                            Monticello
                            Nov. 26. 25.
                    Instead of asking you questions on the subject of a Dispensary as we had proposed, I have thought it better to embody the ideas you then gave me in the form of a statute, and then to submit it to your examination with a request that you will commit to paper such additions, corrections and amendments as you would approve, and to favor me with them, that I may incorporate them into the draught I now inclose for that purpose. your’s with friendship and respect
                        Th: Jefferson
                    